Citation Nr: 1448797	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-21 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD), prior to January 11, 2008.  

2.  Entitlement to a rating in excess of 30 percent for service-connected PTSD, from January 11, 2008.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  

This appeal to the Board of Veteran's Appeals (Board) arose from a February 2007 rating decision in which the RO granted service connection for PTSD and assigned a rating of 10 percent effective February 1, 2005, and a September 2009 rating decision in which the RO denied entitlement to a TDIU.  

In a January 2008 statement, the Veteran indicated his disagreement with the 10 percent rating assigned by the RO.  At that time, he further submitted a letter from a private treating physician describing his PTSD symptomatology.  While the RO treated the Veteran's statement as a new claim and issued a new rating decision in May 2008, awarding a 30 percent rating for the Veteran's PTSD effective January 11, 2008 (the date of the statement), the Board finds that the RO failed to acknowledge that the Veteran's statement-in which he indicated that he disagreed with the initial rating-was  filed within one year of the February 2007 rating decision.  See 38 C.F.R. § 20.302 (2014).  Furthermore, the Veteran had submitted new evidence within one year of the rating decision, preventing it from coming final.  See 38 C.F.R. § 3.156(b) (2014).  Thus, as regards evaluation of the Veteran's PTSD, the Board finds that the Veteran's appeal ensues from the February 2007 rating decision in which the RO granted service connection and assigned an initial 10 percent disability rating.

As noted above, in January 2008, the Veteran filed a notice of disagreement indicating his disagreement with the initial rating assigned for PTSD in the February 2007 decision.  At that time, he also filed a notice of disagreement with the September 2009 rating decision in which the RO denied TDIU.  Subsequently, the RO issued a statement of the case in August 2011, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011 with respect to both issues.  

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

As the Veteran disagreed with the initial rating assigned following the award of service connection, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings or already service-connected disabilities).  Also, although the RO assigned a higher rating of 30 percent for PTSD from January 11, 2008, because higher ratings are assignable before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized that portion of the appeal involving evaluation of PTSD as encompassing both matters set forth in issues 1 and 2 on the title page. Id; AB v. Brown, 6 Vet. App. 35, 28 (1993).  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of the July 2013 hearing transcript and VA treatment records dated from December 2010 to May 2013, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in June 2011, the Veteran filed a claim for service connection for ischemic heart disease.  This claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran contends that his PTSD symptoms warrant a disability rating higher than 30 percent.  Furthermore, as discussed in the Introduction, above, and as argued by the Veteran's attorney during the July 2013 hearing, the period under consideration should extend back to February 1, 2005 (the effective date of the award of service connection, which is the date VA received the Veteran's claim for service connection for PTSD).  

Additionally, the Veteran's July 2013 hearing testimony indicates that his PTSD symptoms had gotten worse since his last VA examination in April 2011.  In this regard, the April 2011 VA examiner noted the Veteran enjoyed golf and had a few friends.  During the hearing, the Veteran testified that he had to force himself to play golf on occasion, although he often does not have the desire to do so.  He also noted that he no longer played golf with his lifelong friend with whom he had a falling out.  Thus, the Veteran's social functioning appears to have worsened since his last VA examination.  Additionally, the Veteran noted at his hearing that he had suicidal thoughts in the past, though these were not noted in the April 2011 VA examination report, instead noting only that the Veteran did not have suicidal thoughts at that time.  The April 2011 VA examiner noted the Veteran's memory was normal.  However, at the July 2013 hearing, the Veteran testified to several examples of poor memory, including getting to the grocery store and forgetting what he needed to buy.  The Veteran also noted panic attacks in which he experienced his heart racing and feeling very nervous.  The April 2011 VA examiner noted the Veteran did not have any panic attacks.  

Under these circumstances, and in light of the expansion of the appeal pertaining to evaluation of PTSD to include the initial rating assigned, the Board finds that further examination of the Veteran-to obtain the medical findings, comments and an opinion needed to evaluate the severity of the Veteran's PTSD since the 2005 effective date of the award of service connection-is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist-at a VA medical facility.  The Board notes that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for higher ratings (which emanate from a claim for, and award of, service connection).  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

With regard to the Veteran's claim for TDIU, the Board notes that, as this claim is based on the occupational effects of the Veteran's service-connected disabilities, to include PTSD, this claim is inextricably intertwined with the claims for higher ratings for service connection for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the TDIU claim is dependent on the findings established on remand for the Veteran's PTSD claim.  Thus, as these claims are inextricably intertwined, adjudication of the TDIU claim, at this juncture, would be premature.  Hence, this matter must be remanded, as well.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

In this regard, the Board notes that VA treatment records from the VA Medical Center in Danville, Illinois, are dated through June 2013.  Thus, more recent records may exist.  On remand, the AOJ should obtain and associate with the claims file any VA treatment records dated since June 2013.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the VAMC in Danville, Illinois-and any associated facility(ies)-pertinent records of evaluation and/or treatment of the Veteran dated since June 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist-at  a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment; speech; impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD and an explanation of what the score means.  

Based on examination of the Veteran, and full consideration of all lay and medical evidence, the psychiatrist should describe the functional effects of the Veteran's service-connected PTSD on his activities of daily living, to include employment.

Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since February 1, 2005, the effective date of the award of service connection for PTSD, the Veteran's PTSD has changed in severity; and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage.  

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

